Exhibit 10.1

 

The Gap, Inc.

Nonemployee Director Deferred Compensation Plan

 

Termination of Plan

Effective September 27, 2005

 

WHEREAS, the American Jobs Creation Act of 2004 and any related transition rules
(the “Act”) may have an adverse effect on any discounted stock options granted
under The Gap, Inc. Nonemployee Director Deferred Compensation Plan as amended
and restated December 9, 2003 (the “Plan”), on or after January 1, 2005; and

 

WHEREAS, on December 1, 2004, the Board of Directors of The Gap, Inc. delegated
to each of the Chief Executive Officer, the Chief Financial Officer, and the
Executive Vice President, Human Resources, the power and authority, each acting
alone, to amend, terminate, and suspend the Plan, as any such officer deems
necessary or appropriate in light of the Act (the “Authority”); and

 

WHEREAS, effective January 6, 2005, the Company suspended the use and any
further deferrals or grants of stock options under the Plan.

 

RESOLVED, that pursuant to the Authority, the Plan is hereby terminated.

 

September 27, 2005

 

The Gap, Inc.

By:

 

/s/ Eva Sage-Gavin

Name:

 

Eva Sage-Gavin

Title:

 

Executive Vice President, Human Resources